Citation Nr: 1547913	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an initial compensable rating for postoperative residual scar of the excision of a hematoma from the left side of the chest.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision that implemented a September 2007 Board decision that granted service connection for postoperative residual scar of the excision of a hematoma from the left side of the chest, and assigned a noncompensable rating, effective June 6, 2002.  The case was previously before the Board in June 2013 when it was remanded for additional development.  


FINDING OF FACT

Throughout the appeal period, the Veteran's postoperative residual scar of the excision of a hematoma from the left side of the chest has been manifested by pain.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for a single postoperative residual scar of the excision of a hematoma from the left side of the chest have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

The Veteran's claim for an increased rating arises from an appeal of the initial grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify is necessary.  

Regarding the duty to assist, the Veteran's service treatment records and postservice VA and private treatment records have been obtained and secured.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Board's June 2013 remand instructions included securing outstanding VA and private medical records.  A letter was sent to the Veteran in June 2013, and he failed to indicate any pertinent outstanding VA or private medical records.  The Veteran was also afforded a VA examination in January 2007.  The Board's June 2013 remand instructions included obtaining a contemporaneous VA examination to determine the current severity of the Veteran's scar.  A June 2013 letter informed the Veteran that a VA medical facility nearest to him was scheduling an examination in connection with his claim, and that failure to report for an examination, without good cause, results in the claim being rated based on the evidence of record.  The Veteran was scheduled of a VA examination in July 2013, and failed to report; no reason has been given for such failure to report.  Consequently, the Board finds no basis for another examination.  The Board notes that the Veteran's representative in October 2015 correspondence requested the case be remanded for a new VA examination as VA failed to notify the Veteran of the consequences of failure to report for a VA examination.  However, as noted above, the Veteran was notified of the consequences of failure to report for an examination, and the Board therefore finds the argument to be without merit.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist, and may proceed to a decision on the merits.  

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage requirements represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1. 

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the criteria for rating skin disabilities were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  As neither the Veteran nor his representative has requested such review, and his claim was received prior to October 23, 2008, it is not necessary for the Board to consider the revised criteria.  

Scars, other than those on the head, face, or neck, are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  
Rating the Veteran's scar residual disability under either Diagnostic Code 7801 or 7802 would be inappropriate in this case as the scar is not shown to be deep (associated with underlying tissue damage) or cause limitation of motion, and it is not shown that it is a superficial scar that encompasses an area of 144 square inches.  Hence, these Diagnostic Codes will not be addressed further.  

A 10 percent rating is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  

Under Diagnostic Code 7804, a 10 percent rating is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118.  Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7805 provides that scars will be rated on limitation of motion of the affected part.  38 C.F.R. § 4.118.  

Postservice private treatment records include a January 2004 report noting the Veteran's complaint of occasional chest pain where the November 1980 surgical removal of a hematoma was made.  Physical examination revealed slight sensitivity to light touch.  

On January 2007 VA examination, physical examination of the chest revealed a well-healed 4 centimeter, nontender, operative scar over the left breast.  There was no chest wall deformity or tenderness.  

In his April 2009 VA Form 9, the Veteran reported he experiences tenderness and pain from his scar.  

The Veteran has reported that his postoperative residual scar of the excision of a hematoma from the left side of the chest is painful.  The Veteran is competent to report symptoms capable of lay observation, such as a painful scar, which is within the realm of the Veteran's personal observation and knowledge.  The Board also finds the Veteran to be credible in his statements regarding the scar.  Therefore, based on the Veteran's competent and credible report that a single scar on the left side of his chest has been painful during the appeal period, a 10 percent rating is warranted.  

In order for the Veteran to satisfy the criteria for a rating higher than 10 percent, the evidence would need to show that he has three or more painful scars, or that his single scar is both unstable and painful.  The Veteran has not asserted that he has more than one scar as a postoperative residual of the excision of a hematoma from the left side of his chest, and the evidence does not show more than one scar as a postoperative residual of the excision of a hematoma from the left side of his chest.  The evidence also does not reflect that his single scar on the left side of his chest is both painful and unstable.  Therefore, a rating higher than 10 percent for a painful scar is not warranted.   

Extraschedular Consideration

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's scar.  The evidence shows that the scar is manifested by pain and tenderness, but no symptoms have been described that would render the schedular criteria inadequate.  The Board notes that the schedular criteria contemplate increased ratings for various scar symptomatology, symptomatology that has not been found.  Accordingly, the Board finds that the Veteran is not entitled to an extraschedular rating for his postoperative residual scar of the excision of a hematoma from the left side of the chest.  

Finally, the Veteran has not asserted that his service-connected postoperative residual scar of the excision of a hematoma from the left side of the chest renders him unemployable.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating, but no higher, throughout the appeal period for a painful postoperative residual scar of the excision of a hematoma from the left side of the chest is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


